                Case 19-11781-LSS              Doc 492         Filed 01/24/20        Page 1 of 13



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           §
In re:                                                     §       Chapter 11
                                                           §
FURIE OPERATING ALASKA, LLC, et al.,1                      §       Case No. 19-11781 (LSS)
                                                           §
                           Debtors.                        §       Jointly Administered
                                                           §

          NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED
          FOR HEARING ON JANUARY 27, 2020 AT 11:00 A.M. (EASTERN TIME)3


           THERE ARE NO MATTERS GOING FORWARD. ACCORDINGLY,
         THIS HEARING IS CANCELED WITH PERMISSION FROM THE COURT.


UNCONTESTED MATTER WITH CERTIFICATION OF COUNSEL:

1.       Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) for Entry of an Order
         Authorizing the Retention of Stoel Rives LLP as Special Alaska Counsel to the Debtors
         Nunc Pro Tunc to the Petition Date [Docket No. 382; filed December 9, 2019]

         Objection/Response Deadline:                 December 23, 2019 at 4:00 p.m.

         Objections/Responses:                        Informal comments from the United States Trustee

         Related Documents:

         A.       Supplemental Declaration of Tina M. Grovier in Support of Debtors’ Application
                  Pursuant to 11 U.S.C. §§ 327(e) and 328(a) for Entry of an Order Authorizing the
                  Retention of Stoel Rives LLP as Special Alaska Counsel to the Debtors Nunc Pro
                  Tunc to the Petition Date [Docket No. 459; filed January 10, 2020]

         B.       Certification of Counsel Regarding Debtors’ Application Pursuant to 11 U.S.C. §§
                  327(e) and 328(a) for Entry of an Order Authorizing the Retention of Stoel Rives


1
         The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights
Blvd. Suite 620, Anchorage, Alaska 99503.
2
         Amended items appear in bold type.
3
        Please note that the hearing will be held before the Honorable Laurie Selber Silverstein in the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware
19801. Any person who wishes to appear telephonically must contact COURTCALL, LLC at 866-582-6878.
           Case 19-11781-LSS          Doc 492      Filed 01/24/20    Page 2 of 13



               LLP as Special Alaska Counsel to the Debtors Nunc Pro Tunc to the Petition Date
               [Docket No. 460; filed January 10, 2020]

     C.        Order Authorizing the Retention of Stoel Rives LLP as Special Alaska
               Counsel to the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 490;
               entered January 24, 2020]

     Status:      The Court has entered an order approving the application. No hearing is
                  necessary.

ADJOURNED MATTERS:

2.   Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for the Sale of
     the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling an
     Auction For, and Hearing to Approve, the Sale of the Debtors’ Assets, (D) Approving the
     Form and Manner of Notice Thereof, (E) Approving Contract Assumption and Assignment
     Procedures and (F) Granting Related Relief and (II)(A) Approving the Sale of the Debtors
     Assets Free and Clear of Liens, Claims, Interests And Encumbrances, (B) Authorizing the
     Assumption and Assignment of Executory Contracts and Unexpired Leases and
     (C) Granting Related Relief [Docket No. 14, filed August 9, 2019]

     Auction and Sale Objections Deadline:          December 10, 2019 at 12:00 p.m. (extended
                                                    to: December 16, 2019 at 4:00 p.m. for the
                                                    Office of the United States Trustee and
                                                    December 17, 2019 at 4:00 p.m. for the
                                                    Certain Royalty and Working Interest
                                                    Owners)

     Adequate Assurance Objection Deadline:         December 10, 2019 at 12:00 p.m. (extended
                                                    to December 17, 2019 at 4:00 p.m. for (i) the
                                                    Certain Royalty and Working Interest
                                                    Owners and (ii) Alaska Pipeline Company)

     Objections/Responses:

     A.        Notice to Prospective Bidders re: State of Alaska Bonding and Regulatory
               Requirements [Docket No. 112, filed September 11, 2019]

     B.        State of Alaska’s Qualified Non Opposition to Cure Amounts [Docket No. 228,
               filed October 23, 2019]

     C.        Joint Objection and Reservation of Rights of Certain Royalty and Working Interest
               Owners to Amended Notice of Assumption and Assignment of Executory Contracts
               or Unexpired Leases and Cure Amount [Docket No. 229, filed October 23, 2019]

     D.        Response and Reservation of Rights of Alaska Pipeline Company to Second
               Amended Notice of Assumption and Assignment of Executory Contracts or
               Unexpired Leases and Cure Amounts [Docket No. 297, filed November 20, 2019]


                                               2
     Case 19-11781-LSS       Doc 492      Filed 01/24/20   Page 3 of 13



E.    Limited Objection of Clear Creek Independent School District to Debtors’ Motion
      for Entry of Orders (I)(A) Approving Bidding Procedures for the Sale of the
      Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling an
      Auction For, and Hearing to Approve, the Sale of the Debtors’ Assets, (D)
      Approving the Form and Manner of Notice Thereof, (E) Approving Contract
      Assumption and Assignment Procedures and (F) Granting Related Relief and
      (II)(A) Approving the Sale of the Debtors Assets Free and Clear of Liens, Claims,
      Interests And Encumbrances, (B) Authorizing the Assumption and Assignment of
      Executory Contracts and Unexpired Leases and (C) Granting Related Relief
      [Docket No. 363, filed December 5, 2019]

F.    Melody Lenders’ Preliminary Objection to Motion of the Debtors for Entry of
      Order Approving the Sale of Debtors’ Assets Free and Clear of Liens, Claims,
      Interests and Encumbrances, and Related Relief [Docket No. 393, filed December
      10, 2019]

G.    Alaska Pipeline Company’s Reservation of Rights Regarding Adequate Assurance
      of Future Performance by HEX, L.L.C. and Cure Claim [Docket No. 414, filed
      December 17, 2019]

H.    Preliminary Objection and Reservation of Rights of Certain Royalty and Working
      Interest Owners to the Motion Of Debtors For Entry Of Orders (I)(A) Approving
      Bidding Procedures For The Sale Of The Debtors Assets, (B) Approving Stalking
      Horse Bid Protections, (C) Scheduling An Auction For, And Hearing To Approve,
      The Sale Of The Debtors Assets, (D) Approving The Form And Manner Of Notice
      Thereof, (E) Approving Contract Assumption And Assignment Procedures And (F)
      Granting Related Relief And (II)(A) Approving The Sale Of The Debtors Assets
      Free And Clear Of Liens, Claims, Interests And Encumbrances, (B) Authorizing
      The Assumption And Assignment Of Executory Contracts And Unexpired Leases
      And (C) Granting Related Relief [Docket No. 417, filed December 17, 2019]

I.    Joinder of Certain Overriding Royalty Interest Owners in Preliminary Sale
      Objections of the RWIO Group and Reservation of Rights [Docket No. 433, filed
      December 20, 2019]

Related Documents:

A.    Order (A) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (B)
      Approving Procedures for Stalking Horse Bid Protections, (C) Scheduling an
      Auction for, and Hearing to Approve, the Sale of the Debtors’ Assets, (D)
      Approving the Form and Manner of Notice Thereof, (E) Approving Contract
      Assumption and Assignment Procedures and (F) Granting Related Relief [Docket
      No. 185, entered September 26, 2019]

B.    Notice of Sale, Bidding Procedures, Auction and Sale Hearing [Docket No. 194,
      filed September 30, 2019]




                                      3
           Case 19-11781-LSS          Doc 492      Filed 01/24/20    Page 4 of 13



     C.        Notice of Assumption and Assignment of Executory Contracts or Unexpired Leases
               and Cure Amounts [Docket No. 206, filed October 9, 2019]

     D.        Amended Notice of Assumption and Assignment of Executory Contracts or
               Unexpired Leases and Cure Amounts [Docket No. 207, filed October 10, 2019]

     E.        Notice of Filing of Proposed (i) Form Securities and Asset Purchase Agreements
               and (ii) Sale Order [Docket No. 237, filed October 28, 2019]

     F.        Amended Notice of Sale, Bidding Procedures, Auction and Sale Hearing [Docket
               No. 252, filed November 1, 2019]

     G.        Second Amended Notice of Assumption and Assignment of Executory Contracts or
               Unexpired Leases and Cure Amount [Docket No. 253, filed November 1, 2019]

     H.        Notice of Extended Deadline to Submit Qualified Bids [Docket No. 339, filed
               December 2, 2019]

     I.        Notice of Auction Results [Docket No. 377, filed December 6, 2019]

     J.        Notice of Adjournment of Sale Hearing [Docket No. 429; filed December 20, 2019]

     Status:      This matter is adjourned to the hearing scheduled for February 11, 2020 at 2:00
                  p.m.

3.   Amended Motion of Bruce Webb and The Webb Family Trust (A) Seeking Authority and
     Standing to Pursue Derivative Claims, If Any, (B) Requesting an Extension of the
     Challenge Deadline, and (C) Requesting Conversion of Cases to Chapter 7, or,
     Alternatively, Appointment of Chapter 11 Trustee [Docket No. 283, filed November 18,
     2019]

     Objection/Response Deadline:           December 5, 2019

     Objections/Responses/Replies:

     A.        Debtors’ Omnibus Objection to Motions by Webb and the Certain Royalty and
               Working Interest Owners for Standing and Authority to Prosecute Claims on Behalf
               of the Debtors’ Estates and for Related Relief [Docket No. 365, filed December 5,
               2019]

     B.        Declaration of Scott M. Pinsonnault in Support of Debtors’ Objection to Standing
               Motions [Docket No. 366, filed December 5, 2019]

     C.        Declaration of David W. Elder in Support of Debtors’ Objection to Standing
               Motions [Docket No. 367, filed December 5, 2019]

     D.        Declaration of Thomas P. Walsh in Support of Debtors’ Objection to Standing
               Motions [Docket No. 368, filed December 5, 2019]



                                               4
           Case 19-11781-LSS          Doc 492      Filed 01/24/20    Page 5 of 13



     E.        Declaration of Arthur Wayne McBride in Support of Debtors’ Objection to
               Standing Motions [Docket No. 369, filed December 5, 2019]

     F.        Declaration of Jeffrey A. Brodsky in Support of Debtors’ Objection to Standing
               Motions [Docket No. 370, filed December 5, 2019]

     G.        Declaration of William L. Transier in Support of Debtors’ Objection to Standing
               Motions [Docket No. 371, filed December 5, 2019]

     H.        Appendix in Support of Debtors’ Objection to Standing Motions [Docket No. 372,
               filed December 5, 2019]

     I.        ECP’s Omnibus Objection to the Webb Movants’ and the RWIO Movants’
               Motions for Derivative Standing and to Extend the Challenge Deadline, and Joinder
               to the Debtors’ Omnibus Objection and the Melody Lenders' Objection Regarding
               the Same [Docket No. 373, filed December 5, 2019]

     J.        Melody Lenders’ (I) Joinder to ECP’s and the Debtors’ Objections to the Webb and
               RWIO Motions and (II) Objection to the Webb and RWIO Motions [Docket No.
               374, filed December 5, 2019]

     K.        Declaration of Stephen P. Morgan in Support of the Melody Lenders’ Joinder and
               Supplemental Objection [Docket No. 375, filed December 5, 2019]

     L.        Reply in Support of Amended Motion of Bruce Webb and The Webb Family Trust
               (A) Seeking Authority and Standing to Pursue Derivative Claims, If Any, (B)
               Requesting an Extension of the Challenge Deadline, and (C) Requesting
               Conversion of Cases to Chapter 7, or, Alternatively, Appointment of Chapter 11
               Trustee [Docket No. 391, filed December 9, 2019]

     Related Documents:

     A.        Order Approving Stipulation [Docket No. 292, filed November 18, 2019]

     B.        Letter to the Honorable Laurie Selber Silverstein from Counsel to the Debtors
               Regarding December 20, 2019 Hearing [Docket No. 413; filed December 17, 2019]

     C.        Order Approving Stipulation of Withdrawal [Docket No. 435; entered December
               23, 2019]

     D.        Letter from Judge Laurie Selber Silverstein [Docket No. 442; filed December 27,
               2019]

     Status:      This matter is adjourned to the hearing scheduled for February 11, 2020 at 2:00
                  p.m.

4.   Motion of Certain Royalty and Working Interest Holders for Entry of an Order
     (I) Determining Nature of Certain Claims and (II) if Necessary, Granting Leave, Standing



                                               5
      Case 19-11781-LSS         Doc 492    Filed 01/24/20   Page 6 of 13



and Authority to Prosecute and, if Appropriate, Settle Certain Claims on Behalf of the
Debtors’ Estates [Docket No. 285, filed November 18, 2019]

Objection/Response Deadline:        December 5, 2019

Objections/Responses/Replies:

 A.    Debtors’ Omnibus Objection to Motions by Webb and the Certain Royalty and
       Working Interest Owners for Standing and Authority to Prosecute Claims on Behalf
       of the Debtors’ Estates and for Related Relief [Docket No. 365, filed December 5,
       2019]

B.     Declaration of Scott M. Pinsonnault in Support of Debtors’ Objection to Standing
       Motions [Docket No. 366, filed December 5, 2019]

C.     Declaration of David W. Elder in Support of Debtors’ Objection to Standing
       Motions [Docket No. 367, filed December 5, 2019]

D.     Declaration of Thomas P. Walsh in Support of Debtors’ Objection to Standing
       Motions [Docket No. 368, filed December 5, 2019]

E.     Declaration of Arthur Wayne McBride in Support of Debtors’ Objection to
       Standing Motions [Docket No. 369, filed December 5, 2019]

F.     Declaration of Jeffrey A. Brodsky in Support of Debtors’ Objection to Standing
       Motions [Docket No. 370, filed December 5, 2019]

G.     Declaration of William L. Transier in Support of Debtors’ Objection to Standing
       Motions [Docket No. 371, filed December 5, 2019]

H.     Appendix in Support of Debtors’ Objection to Standing Motions [Docket No. 372,
       filed December 5, 2019]

I.     ECP’s Omnibus Objection to the Webb Movants’ and the RWIO Movants’
       Motions for Derivative Standing and to Extend the Challenge Deadline, and Joinder
       to the Debtors’ Omnibus Objection and the Melody Lenders' Objection Regarding
       the Same [Docket No. 373, filed December 5, 2019]

J.     Melody Lenders’ (I) Joinder to ECP’s and the Debtors’ Objections to the Webb and
       RWIO Motions and (II) Objection to the Webb and RWIO Motions [Docket No.
       374, filed December 5, 2019]

K.     Declaration of Stephen P. Morgan in Support of the Melody Lenders’ Joinder and
       Supplemental Objection [Docket No. 375, filed December 5, 2019]

L.     Reply in Support of Motion of Certain Royalty and Working Interest Holders for
       Entry of an Order (I) Determining Nature of Certain Claims and (II) if Necessary,
       Granting Leave, Standing and Authority to Prosecute and, if Appropriate, Settle



                                       6
           Case 19-11781-LSS            Doc 492       Filed 01/24/20      Page 7 of 13



               Certain Claims on Behalf of the Debtors’ Estates [Docket No. 390, filed
               December 9, 2019]

     Related Documents:

     A.        Order Approving Stipulation [Docket No. 292, filed November 18, 2019]

     B.        Letter to the Honorable Laurie Selber Silverstein from Counsel to the Debtors
               Regarding December 20, 2019 Hearing [Docket No. 413; filed December 17, 2019]

     C.        Order Approving Stipulation of Withdrawal [Docket No. 435; entered December
               23, 2019]

     D.        Letter from Judge Laurie Selber Silverstein [Docket No. 442; filed December 27,
               2019]

     Status:      This matter is adjourned to the hearing scheduled for February 11, 2020 at 2:00
                  p.m.

5.   Joint Motion of Certain Royalty and Working Interest Owners for Relief from the
     Automatic Stay Pursuant to 11 U.S.C. § 362(d) [Docket No. 320, filed November 27, 2019]

     Objections/Response Deadline:             December 5, 2019 at 4:00 p.m. (extended to
                                               December 17, 2019 at 4:00 p.m. for (i) the Debtors
                                               and (ii) ECP)

     Objection/Responses:

     A.        Debtors’ Objection to Joint Motion of Certain Royalty and Working Interest
               Owners for Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362(d) [Docket
               No. 415, filed December 17, 2019]

     B.        Joinder of Energy Capital Partners to the Debtors’ Objection to Joint Motion of
               Certain Royalty and Working Interest Owners for Relief from the Automatic Stay
               Pursuant to 11 U.S.C. § 362(d) [Docket No. 416, filed December 17, 2019]

     Related Documents:               None.

     Status:      This matter is adjourned to the hearing scheduled for February 11, 2020 at 2:00
                  p.m.

INTERIM FEE APPLICATIONS

6.   Interim Fee Applications4

     Objection/Response Deadline:              December 23, 2019 at 4:00 p.m. (ET)


4
     Fee application binders were previously submitted to the Court on January 6, 2020.


                                                  7
     Case 19-11781-LSS         Doc 492        Filed 01/24/20   Page 8 of 13



Objections/Responses:                  Informal comments from the United States Trustee

Related Documents:

A.    See Exhibit A attached hereto.

B.    Declaration of Matthew P. Ward in Support of First Interim Fee Application of
      Womble Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
      August 9, 2019 through October 31, 2019 [Docket No. 470; filed January 17, 2020]

C.    Supplemental Declaration of Timothy W. Walsh in Support of First Interim Fee
      Application of McDermott Will & Emery LLP for Allowance of Compensation
      and Reimbursement of Expenses as Debtors’ Counsel for the Period from August
      9, 2019 through October 31, 2019 [Docket No. 478; filed January 23, 2020]

D.    Declaration of Christopher J. Battaglia in Support of First Interim Application of
      Halperin Battaglia Benzija, LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel to the Independent Managers for the
      Period from September 24, 2019 through October 31, 2019 [Docket No. 479; filed
      January 23, 2020]

E.    Certificate of No Objection Regarding First Interim Fee Application of McDermott
      Will & Emery LLP for Allowance of Compensation and Reimbursement of
      Expenses as Debtors’ Counsel for the Period from August 9, 2019 through October
      31, 2019 [Docket No. 480, filed January 23, 2020]

F.    Certificate of No Objection Regarding First Interim Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
      August 9, 2019 through October 31, 2019 [Docket No. 481, filed January 23, 2020]

G.    Certificate of No Objection Regarding First Interim Application of Halperin
      Battaglia Benzija, LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel to the Independent Managers for the
      Period from September 24, 2019 through October 31, 2019 [Docket No. 482, filed
      January 23, 2020]

H.    Certificate of No Objection Regarding First Interim Fee Application of Prime Clerk
      LLC, Administrative Advisor to the Debtors, for the Period from August 9, 2019
      through September 30, 2019 [Docket No. 483, filed January 23, 2020]

I.    Certification of Counsel Regarding Proposed Order Approving First Interim Fee
      Applications [Docket No. 484, filed January 23, 2020]

J.    Order Approving First Interim Fee Applications [Docket No. 491, entered
      January 24, 2020]




                                          8
             Case 19-11781-LSS      Doc 492       Filed 01/24/20   Page 9 of 13



       Status:    The Court has entered an order approving the interim fee applications. No
                  hearing is necessary.


Dated: January 24, 2020                   WOMBLE BOND DICKINSON (US) LLP
Wilmington, Delaware
                                           /s/    Ericka F. Johnson
                                          Matthew P. Ward (DE Bar No. 4471)
                                          Ericka F. Johnson (DE Bar No. 5024)
                                          1313 North Market Street, Suite 1200
                                          Wilmington, Delaware 19801
                                          Telephone:     (302) 252-4320
                                          Facsimile:     (302) 252-4330
                                          Email:         matthew.ward@wbd-us.com
                                                         ericka.johnson@wbd-us.com

                                          -and-

                                          McDERMOTT WILL & EMERY LLP
                                          Timothy W. Walsh (admitted pro hac vice)
                                          Riley T. Orloff (admitted pro hac vice)
                                          340 Madison Avenue
                                          New York, New York 10173-1922
                                          Telephone:     (212) 547-5400
                                          Facsimile:     (212) 547-5444
                                          Email:         twwalsh@mwe.com
                                                         rorloff@mwe.com

                                          Counsel to the Debtors and Debtors in Possession




                                             9
             Case 19-11781-LSS          Doc 492     Filed 01/24/20    Page 10 of 13




                                            EXHIBIT A

                      Index to Fee Application Binders Submitted January 6, 2020




WBD (US) 48512835v1
               Case 19-11781-LSS              Doc 492        Filed 01/24/20         Page 11 of 13



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             §
In re:                                                       §      Chapter 11
                                                             §
FURIE OPERATING ALASKA, LLC, et al.,1                        §      Case No. 19-11781 (LSS)
                                                             §
                           Debtors.                          §      Jointly Administered
                                                             §
                                                             §

                                    INDEX OF FEE APPLICATIONS

MCDERMOTT WILL & EMERY LLP
Counsel to the Debtors

1.       First Interim Fee Application of McDermott Will & Emery LLP for Allowance of
         Compensation and Reimbursement of Expenses as Debtors’ Counsel for the Period from
         August 9, 2019 through October 31, 2019 [Docket No. 340; filed December 2, 2019]

         A.       First Monthly Application of McDermott Will & Emery LLP for Allowance of
                  Compensation and Reimbursement of Expenses as Debtors’ Counsel for the
                  Period from August 9, 2019 to August 31, 2019 [Docket No. 175; filed September
                  23, 2019]

         B.       Certificate of No Objection Regarding First Monthly Application of McDermott
                  Will & Emery LLP for Allowance of Compensation and Reimbursement of
                  Expenses as Debtors’ Counsel for the Period from August 9, 2019 to August 31,
                  2019 [Docket No. 215; filed October 17, 2019]

         C.       Second Monthly Application of McDermott Will & Emery LLP for Allowance of
                  Compensation and Reimbursement of Expenses as Debtors’ Counsel for the
                  Period from September 1, 2019 to September 30, 2019 [Docket No. 219; filed
                  October 22, 2019]

         D.       Certificate of No Objection Regarding Second Monthly Application of
                  McDermott Will & Emery LLP for Allowance of Compensation and
                  Reimbursement of Expenses as Debtors’ Counsel for the Period from September
                  1, 2019 to September 30, 2019 [Docket No. 274; filed November 13, 2019]



1
         The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights
Blvd. Suite 620, Anchorage, Alaska 99503.
          Case 19-11781-LSS      Doc 492       Filed 01/24/20   Page 12 of 13



     E.    Third Monthly Application of McDermott Will & Emery LLP for Allowance of
           Compensation and Reimbursement of Expenses as Debtors’ Counsel for the
           Period from October 1, 2019 to October 31, 2019 [Docket No. 312; filed
           November 22, 2019]

     F.    Certificate of No Objection Regarding Third Monthly Application of McDermott
           Will & Emery LLP for Allowance of Compensation and Reimbursement of
           Expenses as Debtors’ Counsel for the Period from October 1, 2019 to October 31,
           2019 [Docket No. 406; filed December 13, 2019]

     G.    Supplement to the First Interim Fee Application of McDermott Will & Emery
           LLP for the Period from August 9, 2019 through October 31, 2019 [Docket
           No. 398; filed December 11, 2019]

WOMBLE BOND DICKINSON (US) LLP
Co-Counsel to the Debtors

2.   First Interim Fee Application of Womble Bond Dickinson (US) LLP for Compensation
     for Services Rendered and Reimbursement of Expenses as Co-Counsel to the Debtors for
     the Period from August 9, 2019 through October 31, 2019 [Docket No. 342; filed
     December 2, 2019]

     A.    First Monthly Fee Application of Womble Bond Dickinson (US) LLP for
           Compensation for Services Rendered and Reimbursement of Expenses as Co-
           Counsel to the Debtors for the Period from August 9, 2019 through August 31,
           2019 [Docket No. 300; filed November 20, 2019]

     B.    Certificate of No Objection Regarding First Monthly Fee Application of Womble
           Bond Dickinson (US) LLP for Compensation for Services Rendered and
           Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
           August 9, 2019 through August 31, 2019 [Docket No. 405; filed December 13,
           2019]

     C.    Second Monthly Fee Application of Womble Bond Dickinson (US) LLP for
           Compensation for Services Rendered and Reimbursement of Expenses as Co-
           Counsel to the Debtors for the Period from September 1, 2019 through September
           30, 2019 [Docket No. 315; filed November 26, 2019]

     D.    Certificate of No Objection Regarding Second Monthly Fee Application of
           Womble Bond Dickinson (US) LLP for Compensation for Services Rendered and
           Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
           September 1, 2019 through September 30, 2019 [Docket No. 421; filed December
           18, 2019]

     E.    Third Monthly Fee Application of Womble Bond Dickinson (US) LLP for
           Compensation for Services Rendered and Reimbursement of Expenses as Co-
           Counsel to the Debtors for the Period from September 1, 2019 through September
           30, 2019 [Docket No. 316; filed November 26, 2019]


                                           2
           Case 19-11781-LSS       Doc 492       Filed 01/24/20   Page 13 of 13



      F.     Certificate of No Objection Regarding Third Monthly Fee Application of Womble
             Bond Dickinson (US) LLP for Compensation for Services Rendered and
             Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
             September 1, 2019 through September 30, 2019 [Docket No. 422; filed December
             18, 2019]

PRIME CLERK LLC
Administrative Advisor to the Debtors

3.    First Interim Fee Application of Prime Clerk LLC, Administrative Advisor to the
      Debtors, for the Period from August 9, 2019 through September 30, 2019 [Docket
      No. 344; filed December 2, 2019]

      A.     Combined Monthly Fee Application of Prime Clerk LLC, Administrative Advisor
             to the Debtors, for Compensation for Services and Reimbursement of Expenses
             for the Periods from (i) August 9, 2019 through August 31, 2019 and (ii)
             September 1, 2019 through September 30, 2019 [Docket No. 230; filed October
             23, 2019]

      B.     Certificate of No Objection Regarding Combined Monthly Fee Application of
             Prime Clerk LLC, Administrative Advisor to the Debtors, for Compensation for
             Services and Reimbursement of Expenses for the Periods from (i) August 9, 2019
             through August 31, 2019 and (ii) September 1, 2019 through September 30, 2019
             [Docket No. 298; filed November 20, 2019]

HALPERIN BATTAGLIA BENZIJA, LLP
Counsel to the Independent Managers

4.    First Interim Application of Halperin Battaglia Benzija, LLP for Compensation for
      Services Rendered and Reimbursement of Expenses as Counsel to the Independent
      Managers for the Period from September 24, 2019 through October 31, 2019 [Docket No.
      341; filed December 2, 2019]

      A.     Monthly Application of Halperin Battaglia Benzija, LLP for Compensation for
             Services Rendered and Reimbursement of Expenses as Counsel to the
             Independent Managers, for the Period from September 24, 2019 through October
             31, 2019 [Docket No. 318; filed November 27, 2019]

      B.     Certificate of No Objection Regarding Monthly Application of Halperin Battaglia
             Benzija, LLP for Compensation for Services Rendered and Reimbursement of
             Expenses as Counsel to the Independent Managers, for the Period from September
             24, 2019 through October 31, 2019 [Docket No. 428; filed December 19, 2019]




                                             3
